Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147575(19)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  TARGET CORPORATION,                                                                                     David F. Viviano,
           Petitioner-Appellee,                                                                                       Justices

  v                                                                 SC: 147575
                                                                    COA: 312045
                                                                    Ct of Claims: 11-001392-AA
  STATE TAX COMMISSION and
  CHARLESTON TOWNSHIP,
            Respondents-Appellants.

  ______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 29,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
         h0421
                                                                               Clerk